DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikosaka et al. (US 2012/0299014 A1) (“Hikosaka”).
With respect to claim 1, Hikosaka discloses a semiconductor light-emitting element substrate – element 50 (abstr., 0054, Figs. 1 and 3), comprising a reference plane including a flat face parallel to a crystal plane of a material constituting the semiconductor light-emitting element substrate – the plane 50a of the substrate (0054, Fig. 1), wherein the substrate is e.g. sapphire (0082, 0142), and a plurality of convexities projected from the reference plane – elements 51p (0055, 0058), the plurality of convexities arranged on a two-dimensional lattice along the crystal plane 
Regarding the ratio S1/S2, wherein a first area S1 is a total area of a plurality of end faces in a unit area in a plan view facing toward the reference plane, and a second area S2 is a total area of the reference plane in the unit area, Hikosaka discloses sample 3, wherein Ra is 1.6 µm and ra is 1 µm (0118, 0119, Fig. 9), in a unit area including four protrusions – Figs. 1 and 2A - wherein S1 equals 4 x 3.14 and S2 is approximately (3x 1.6)2 the ratio S1/S2, wherein the ratio of the second area S2 to the first area S1 is an end face ratio S1/S2, which is within the claimed range.
Regarding claim 2, Hikosaka discloses the substrate of claim 1, wherein the Lb/P ratio for sample 3 for end width Lb of 1.0 and the pitch P of 1.6 is 0.625 which is within the claimed range (0072, 0118, 0119, Fig. 9).
As to claim 3, Hikosaka discloses the substrate of claim 1, wherein a maximum width of a base of the convexity in a direction parallel to the end face is a base width Ra corresponding to La and a distance between the base and the end face in a projection direction of the convexity is a convexity height ha corresponding to convexity height H, and H/La is within the claimed range for samples 2 and 6 in Fig. 9 – it is 0.43, for 
With respect to claim 4, Hikosaka teaches the substrate of claim 1, wherein the convexity has a frustum shape (Figs. 1, 2A, and 2B).


Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikosaka et al. (US 2012/0299014 A1) (“Hikosaka”).
With respect to claim 1, Hikosaka discloses a semiconductor light-emitting element substrate – element 50 (abstr., 0054, Figs. 1 and 3), comprising a first surface on a reference plane parallel to a crystal plane of a material constituting the semiconductor light-emitting element substrate – element 50a of the substrate, the first surface having a substantially flat face (0054, Fig. 1), and a plurality of convexities projecting from the first surface – elements 51p (0055, 0058), the plurality of convexities arranged in a two-dimensional lattice having a repeating unit area (0065, Figs. 2A and 2B), and each convexity of the plurality of convexities comprising a top surface parallel to the reference plane, and a side surface projecting from the first surface to the top surface (Figs. 1 and 3).  Hikosaka discloses the plurality of convexities adjacent each other are disposed on a plane including the reference plane at a pitch of 3 µm or 5 µm – in Fig. 1 Tb which corresponds to the pitch corresponds to Ta (0084, Figs. 1 and 9), the value of the pitch being within the recited range.
Regarding a ratio between a total area of top surfaces within the unit area of convexities overlapping with the unit area, and a total area of the first surface within the 2 the ratio S1/S2, wherein the ratio of the second area S2 to the first area S1 is an end face ratio S1/S2, overlaps the recited range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 8, Hirosaka teaches the substrate of claim 1, wherein the ratio between the total area of top surfaces within the unit area of convexities overlapping with the unit area and the total area of the first surface within the unit area is within the claimed range – in sample 3 of Hirosaka wherein Ra is 1.6 µm and ra is 1 µm (0118, 0119, Fig. 9), in a unit area including four protrusions – Figs. 1 and 2A, wherein S1 equals 4 x 3.14 and S2 is approximately (3x 1.6)2 the ratio S1/S2, wherein the ratio of the second area S2 to the first area S1 is an end face ratio S1/S2.
With respect to claim 9, Hirosaka teaches the substrate of claim 7, wherein a pitch – Ta – is within the claimed range (Figs. 1 and 9).
As to claim 10, Hirosaka teaches the substrate of claim 7.  Hirosaka teaches a width of the top surface of each convexity ranging from 0.5 µm to 4.0 µm (0076), and a suggested pitch of from 1 µm to 8 µm – the pitch is twice the size of Ra (0074, Fig. 1).  
With respect to claim 11, Hirosaka teaches the substrate of claim 7, wherein a width of a base of each convexity is from 0.5 µm to 4.0 µm (0076), and the height of convexities ranges from 0.5 µm to 3.0 µm (0076), thus, for example for a width of 1 µm and a height of 1 µm the ratio of the width and the height is within the claimed range.
Regarding claim 12, Hirosaka teaches the substrate of claim 7, wherein each convexity of the plurality of convexities has a frustum shape.


Response to Arguments
Applicant’s arguments filed on March 17, 2021 have been fully considered.  
The Applicant argued Hirosaka fails to teach the range of the ratio S1/S2 as recited in claim 1.  The Applicant provided calculations for a unit area represented by a triangle formed by connecting the centers of three adjacent convexities, and then following the Examiner’s rejection, calculations for a unit area represented by a rectangle formed by connecting the centers of four adjacent convexities.  
The Examiner notes claim 1 and new claim 7 do not define what “a unit area” is.  In the rejection the Examiner considered as a unit area an area of the substrate of Hirosaka which is defined by four convexities, wherein whole convexities are included in the unit area, approximately at the corners of the area, and not just parts of convexities as Applicant argued in the Remarks.  S2 was approximated as the square of three times 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783